SEARS, Chief Justice.
In this mandamus action, the appellant, Dennis James, sought to have the trial court order the appellee, James Davis, the Commissioner of the Department of Driver Services, to issue James a driver’s license. The trial court denied mandamus relief, and for the reasons that follow, we conclude that the trial court did not err.
In April 2003, the Department of Motor Vehicle Safety1 declared James to be a habitual violator and revoked his driver’s license. James appealed that decision to an administrative law judge under the Administrative Procedure Act2 and the administrative judge ruled that James had been wrongly declared to be a habitual violator. After James unsuccessfully sought to have the Department of Motor Vehicle Safety issue him a driver’s license based on the administrative law judge’s ruling, he filed this mandamus action seeking to compel the Commissioner to reclassify him as a non-habitual violator and to issue him a driver’s license. As previously noted, the trial court denied mandamus relief, and James has now filed this appeal.
James contends that the administrative law judge’s decision is binding on the parties and that the trial court thus erred in failing to *498require Commissioner Davis to follow the administrative law judge’s ruling that James was not a habitual violator. Commissioner Davis, on the other hand, contends that the administrative law judge did not have jurisdiction to address the issue of James’s habitual violator status, and that therefore his ruling was not binding on the parties. We agree with the Commissioner’s contention.
Under OCGA§ 40-5-66 (a), a person aggrieved by a final decision declaring him a habitual violator has a statutory right of appeal to superior court. Moreover, the Department has also granted such a person a right to pursue an internal administrative review within the Department before appealing to superior court.3 On the other hand, there is no statute or administrative rule granting administrative law judges operating under the Office of State Administrative Hearings4 the authority to review a ruling by the Department of Motor Vehicle Safety that someone is a habitual violator. Because the administrative law judge lacked jurisdiction to review the Department’s declaration that James was a habitual violator, the administrative law judge’s ruling on the issue is void and of no effect.5 Accordingly, the trial court properly declined to grant James mandamus relief and properly declined to order the Commissioner to issue James a driver’s license.

Judgment affirmed.


All the Justices concur.


 In 2005, the Department of Motor Vehicle Safety became the Department of Driver Services. See Ga. Laws 2005, p. 334.


 OCGA§§ 50-13-1 to 50-13-44.


 See Miles v. Shaw, 272 Ga. 475, 476-478 (532 SE2d 373) (2000); Ga. Comp. R. & Regs. r. 570-1-.06.


 See OCGA§§ 50-13-40 to 50-13-44.


 Lewis v. Winzenreid, 263 Ga. 459, 460-462 (435 SE2d 602) (1993).